           Case 2:18-cr-00032-APG-GWF Document 43 Filed 08/25/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                   Case No.: 2:18-cr-0032-APG-GWF

 4            Plaintiff                                       ORDER GRANTING MOTION FOR
                                                                EARLY TERMINATION OF
 5 v.                                                            SUPERVISED RELEASE

 6 FELICIA WESLEY,                                                         [ECF No. 40]

 7            Defendant

 8
            Defendant Felicia Wesley moves to terminate her supervised release early. ECF No. 40.
 9
     The United States Attorney (USAO) opposes and the Probation Office takes no position.
10
            Modification or termination of supervised release is governed by 18 U.S.C. § 3583(e).
11
     Under that statute, I first must consider “the factors set forth in section 3553 (a)(1), (a)(2)(B),
12
     (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).” Ms. Wesley was convicted of one count of
13
     conspiracy to distribute cocaine and was sentenced to 20 months in custody and 36 months of
14
     supervised release. Obviously this crime warrants punishment, which was meted out to her.
15
            After examining the section 3553 factors, I may terminate supervised release “if [I am]
16
     satisfied that such action is warranted by the conduct of the defendant released and the interest of
17
     justice.” 18 U.S.C. § 3583(e)(1). The Judicial Conference’s Guide to Judiciary Policy, Volume
18
     8E, Chapter 3, § 380.10(g) provides that, for an offender who satisfies the minimal statutory
19
     factors, at 18 months there is a presumption in favor of early termination if the offender is not a
20
     career drug or violent offender, sex offender, or terrorist; presents no identified risk of harm to
21
     the public or victims; and is free from any moderate or high-severity violations.
22
            Ms. Wesley satisfies this presumption and the USAO offers nothing to rebut that. She
23
     has completed 18 months of supervised release. She is gainfully employed, maintains a stable
          Case 2:18-cr-00032-APG-GWF Document 43 Filed 08/25/21 Page 2 of 2




 1 residence, and is taking classes toward a degree. She receives no services from the Probation

 2 Office and is not being tested for drugs. She has remained in contact with her Probation Officer

 3 and has satisfied all conditions of her supervision. If she is no longer on supervision, it should be

 4 easier for her to obtain an internship toward her certification for drug and alcohol counseling.

 5 ECF No. 40 at 1. That is a goal this court should support. I congratulate Ms. Wesley on her

 6 efforts toward becoming a contributing member of society. I wish her success and good fortune

 7 going forward.

 8         The present circumstances justify early termination of supervised release. Therefore, Ms.

 9 Wesley’s motion (ECF No. 40) is GRANTED and her supervised release is terminated

10 immediately.

11         DATED this 25th day of August, 2021.

12

13                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23



                                                     2
